DURHAM, Justice:
1 1 This appeal arises from the trial court's denial of motions by Security Investments Ltd. and William K. Olsen ("defendants") requesting the payment of interest on monies paid to the clerk of court by the Utah Department of Transportation ("UDOT") as consideration for the taking of certain property under Utah's Eminent Domain Statute, Utah Code Ann. §§ 78-84-1 to 20 (1996 & Supp.1999). We affirm the trial court's denial of interest as against UDOT, since UDOT was no longer a part of the action onee it deposited the money with the court. Moreover, we decline to address defendants' argument that the clerk of court, and/or any other persons in control of the monies deposited by UDOT or any interest earned thereon, should pay such interest to defendants, as such persons are not parties to this appeal.
[ 2 Affirmed.
13 Chief Justice HOWE, Associate Chief Justice RUSSON, Justice DURRANT, and Justice WILKINS concur in Justice DURHAM's opinion.